 1
 2
 3
 4
                                                            JS-6
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ROBERT DAMON EPPS,                      Case No. 2:19-cv-01791-ODW-KES
12                Plaintiff,
                                                        JUDGMENT
13          v.
14   DR. HA, et al.,
15                Defendants.
16
17         Pursuant to the Court’s Order Accepting the Report and Recommendation of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that the First Amended Complaint and this entire action is
20   dismissed with prejudice.
21
22   DATED: July 30, 2019
23
24                                       ____________________________________
                                         OTIS D. WRIGHT, II
25                                       UNITED STATES DISTRICT JUDGE
26
27
28
